Title: From John Adams to Alexander Hamilton, 17 October 1798
From: Adams, John
To: Hamilton, Alexander



Sir
Quincy October 17. 1798

I have received, last night, a Letter from His Excellency Governor Jay, inclosing a Copy of an Act of the Legislature of New York, for the further Defence of that State and for other Purpose. The Governor Observes that it appears to be the intention of that Act, that the Money appropriated in it, 150,000 dollars, shall be laid out only in the manner which the National Government will recognize as Usefull and adviseable, and His Excellency proposes to my Consideration whether it would not be expedient to authorize Major General Hamilton, as a national Officer in whom Great Confidence may be placed to concert with the Governor the Plan of laying out the Money to the best Advantage, and to appoint the General to Superintend the Execution of it.
I have not hesitated to comply with the Governors Request, Saving all Rights of the Legislature of the United States.
Accordingly I hereby request you Sir, to concert with His Excellency the Plan and to superintend the Execution of it, at least untill Some other Arrangement shall be made, if any other Should hereafter be thought expedient.
With Great Esteem I have the Honor / to be, Sir your most obedient And / humble sert

John Adams